Order entered July 15, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01655-CV

                                   ROBERT COLE, Appellant

                                                  V.

                        GWENDOLYN PARKER, INC., CRF, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00513-D

                                              ORDER
       We VACATE our April 18, 2014 order submitting the appeal without the reporter’s

record and directing appellant to file his brief. We GRANT the court reporter’s July 7, 2014 and

appellant’s July 10, 2014 motions to extend time to file the record and ORDER the reporter’s

record be filed no later than August 1, 2014. We further ORDER appellant to file his brief

within thirty days of the filing of the reporter’s record.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE